622 So. 2d 486 (1993)
UNITED STATES FIDELITY & GUARANTY COMPANY, Appellant,
v.
Maritza Perez, Appellee.
No. 92-2767.
District Court of Appeal of Florida, Third District.
July 6, 1993.
Rehearing Denied September 14, 1993.
Richard A. Sherman and Rosemary B. Wilder, Mark Pedisich and William C. Riethmiller, Fort Lauderdale, for appellant.
Joe N. Unger, Aronovitz & Associates, Miami, for appellee.
Before BASKIN, JORGENSON and LEVY, JJ.
PER CURIAM.
We reverse the order denying defendant's motion for new trial following a jury verdict in plaintiff's favor. The jury was entitled to render a finding contrary to the uncontradicted expert testimony regarding the permanency of plaintiff's injury. Easkold v. Rhodes, 614 So. 2d 495 (Fla. 1993); State Farm Mutual Auto. Ins. Co. v. Garcia, 621 So. 2d 475 (Fla. 4th DCA 1993). The trial court erred when it failed to submit *487 the issue to the jury. The motion for new trial should have been granted.
Reversed and remanded.